Exhibit 10.4

AMENDMENT NO. 1

TO THE

MATTEL, INC. DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

WHEREAS, Mattel, Inc. (“Mattel”) maintains the Mattel, Inc. Deferred
Compensation Plan for Non-Employee Directors (as amended and restated effective
January 1, 2009) (the “Plan”);

WHEREAS, pursuant to Section 5(f) of the Plan, Mattel reserved the right to
amend the Plan in whole or in part from time to time by action of the Board of
Directors of Mattel (the “Board”); and

WHEREAS, the Committee desires to amend certain provisions of the Plan to
reflect Mattel’s change in the listing of its common stock from the New York
Stock Exchange to the Nasdaq Stock Market.

NOW, THEREFORE, pursuant to Section 5(f) of the Plan, the Plan is hereby
amended, effective as of November 12, 2009, as follows:

1. Amendment. All references to the “New York Stock Exchange” in the Plan shall
be replaced with references to the “Nasdaq Stock Market.”

2. Ratification and Confirmation. Except as specifically amended hereby, the
Plan is hereby ratified and confirmed in all respects and remains in full force
and effect.

3. Governing Law. This Amendment No. 1 shall be governed by, and construed in
accordance with, the laws of the State of California.

4. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment No. 1.

IN WITNESS WHEREOF, Mattel has caused this Amendment No. 1 to be executed,
effective as of November 12, 2009.

 

MATTEL, INC. By:   /s/ Alan Kaye Name:   Alan Kaye Title:  

Senior Vice President,

Human Resources

Dated:   December 1, 2009